Citation Nr: 0930263	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-32 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for emphysema.

2. Entitlement to service connection for a foot disorder.


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from January 
1973 to September 1981.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 2007 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court of Appeals for Veterans Claims (Court) has held 
that SSA records cannot be unilaterally deemed irrelevant by 
VA because the possibility that such records contain relevant 
evidence pertaining to etiology cannot be foreclosed absent a 
review of these records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-8 (2002).  Additionally, under 38 C.F.R. 
§ 3.159(c)(2) (2008), VA is required to make as many requests 
as necessary to obtain relevant records from Federal 
departments and agencies, including the Social Security 
Administration. 

In a letter received in November 2006, the Veteran indicates 
that he began receiving benefits form the Social Security 
Administration (SSA) in August 2006.  A VA inquiry dated in 
October 2006 shows that the Veteran is currently receiving 
monthly payments.  However, there is no indication in the 
claims file that any attempt has been made to obtain the 
records associated with a SSA disability determination, 
including administrative and medical records.  

Additionally, the Veteran has stated that he received 
treatment for a foot disorder and for emphysema/COPD at VA 
medical centers in Fort Wayne, Indianapolis, and Marion, 
Indiana.  However, only records from Northern Indiana Health 
Care System (encompassing Fort Wayne and Marion) are 
currently associated with the claims file.  Upon remand, any 
existing records from the VA medical center in Indianapolis, 
Indiana should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any Social Security 
Administration disability benefit 
determinations as well as any copies of 
the records on which such determinations 
were based.

2. Obtain copies of any treatment records 
from the VA medical center in 
Indianapolis, Indiana related to the 
Veterans foot and lung conditions.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




